Citation Nr: 1041623	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 percent 
for residuals of an osteotomy of the mandible, impairment of 
bite.

2.	Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an osteotomy of the mandible, impairment of 
speech.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1972 to January 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  A Board hearing was held October 2008 and the 
transcripts have been associated with the file.  

This case was brought before the Board in January 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include obtaining VA treatment 
records and providing a VA examination.  The Board observes that 
all VA treatment records have been obtained to the extent 
available.  The Veteran was also provided VA examinations in 
February and March 2009.  The requested development having been 
completed, the Board finds there has been substantial compliance 
with its prior remand and the case is once again before the Board 
for appellate consideration of the issues on appeal.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.	The Veteran is currently receiving the maximum rating 
available for his bite impairment, as a residual of an in-
service osteotomy, and factors warranting extraschedular 
consideration are not shown.

2.	The Veteran's speech impairment, as a residual of an in-
service osteotomy, is manifested by problems pronouncing 
certain words, mildly slurred but easily understandable 
speech, and intact cranial nerves II through XII.




CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 20 percent 
for bite impairment have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  3.321, 4.150, Diagnostic Code 9904 
(2010).

2.	The criteria for an initial evaluation in excess of 10 percent 
for speech impairment have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321,  4.124a, Diagnostic Code 8210 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in March 2004, June 2005, April 2008, and February 
2009.  These letters advised the Veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The April 2008 and February 2009 letters also 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in February 2010 
and March 2010 to obtain an opinion as to the severity of his 
bite and speech impairments.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiners obtained an accurate history and listened to the 
appellant's assertions.  The examiners laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

The Veteran alleges the residuals of his in-service osteotomy are 
currently manifested by a severe overbite requiring him to cut 
food in tiny pieces and impairing his ability to speak.  He 
alleges his condition has required several replacement 
prostheses, three to four emergency room treatments, and 
significant occupational impairment.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Residuals of Osteotomy- Bite Impairment

The Veteran contends that his bite impairment is a residual of an 
in-service osteotomy of the mandible.  At the October 2008 Board 
hearing, the Veteran claimed that his bite impairment requires 
him to cut all food up into tiny pieces to eat it.  The Veteran 
argued that an evaluation in excess of 20 percent is warranted.

The appellant's disability has been rated as 20 percent disabling 
under 38 C.F.R. § 4.150, Diagnostic Code 9904.  Under this 
section, mandible malunion resulting in severe displacement is 
rated as 20 percent disabling.  Id.  This is the maximum 
available rating.  A Note to Diagnostic Code 9904 provides that 
the evaluation is dependent upon the degree of motion and 
relative loss of masticatory function.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
20 percent for his bite impairment.

The Veteran was provided VA examinations in February and March 
2009.  The Veteran reported that he suffered a fractured jaw when 
he was in a motor vehicle accident in 1971 and again in boot camp 
in 1972.  The Veteran further reported that he underwent an 
osteotomy in 1973 while in-service, and has had problems with his 
jaw ever since.  The February 2009 examiner noted that the 
Veteran's primary problem was mechanical, presumable referring to 
the prosthesis the Veteran has.

The March 2009 VA examiner noted that the Veteran had a 
mandibular complete denture which was mobile and limiting 
mastication (chewing of food).  The March 2009 VA examiner also 
found that the Veteran had a normal level of mandibular bone loss 
or atrophy in light of the fact that his teeth are missing and 
have been replaced with a prosthesis.  The examiner also reported 
that the Veteran was employable and could have normal function 
for a patient who had lost his teeth and had them reconstructed 
with a prosthesis.  The examiner noted the Veteran reported 
speech and bite problems and observed that as the Veteran was 
receiving mandibular implants to stabilize his mandibular 
dentures, this would take care of the Veteran's issues.  The 
examiner further reported there was no evidence of any malunion 
of the jaw.

The Board observes that a higher rating is not warranted because 
the competent evidence of record shows that a 20 percent 
evaluation is the maximum, and most appropriate, evaluation.  The 
issue of extraschedular consideration will be discussed below.

The Board will next consider whether any other Diagnostic Codes 
are for application.  However, as discussed below, the Veteran's 
symptoms do not warrant a higher rating under Diagnostic Codes 
9900-9916.  

Diagnostic Codes 9900-9902 are not for application as the Veteran 
has not lost at least one half of his mandible and does not 
suffer from chronic osteomyelitis or osteoradionecrosis.  Also, 
Diagnostic Code 9903 does not apply as there is no reference to 
the Veteran having a nonunion mandible.

Diagnostic Codes 9905-9912 are not for application as they relate 
to temporomandibular articulation, loss of ramus, and loss of the 
condyloid and coronoid process, which have not been diagnosed 
here.  The applicable codes for loss of hard palate are also not 
applicable as there is no loss of hard palate reference in the 
record.

Diagnostic Code 9913 relates to loss of teeth where the lost 
masticatory surface cannot be restored by suitable prosthesis.  
As noted above, the Veteran is currently outfitted with a 
prosthesis and continues to receive treatment for proper fit and 
use, and as such, this code is not applicable.  Diagnostic Codes 
9914-9916 relate to the maxilla, which has not been noted to be 
of issue in this case.

Upon review of the record, the Board finds that Diagnostic Codes 
9900-9916 do not apply to the Veteran's claim.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 20 percent evaluation.  See 
38 C.F.R. § 4.7.

The Board acknowledges the Veteran's statements that his bite 
impairment warrants an evaluation in excess of 20 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.150, Diagnostic Code 9904.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

In sum, the Board finds that there is no probative evidence of 
record to support an evaluation in excess of 20 percent for the 
Veteran's bite impairment at any time during this appeal period.  
The preponderance of the evidence is against the Veteran's claim 
for a higher rating.  Consequently, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Osteotomy- Speech Impairment

The Veteran contends that his speech impairment is also a 
residual of the in-service osteotomy of the mandible.  At the 
October 2008 Board hearing, the Veteran claimed that his speech 
impairment creates problems in that he gets stuck on certain 
words and cannot pronounce all words when he is talking to people 
at work.  The Veteran argued that an evaluation in excess of 10 
percent is warranted.

The appellant's disability has been rated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8210.  Under this 
section, incomplete, moderate paralysis of the tenth 
(pneumogastric, vagus) cranial nerve is rated as 10 percent 
disabling.  Incomplete, severe paralysis of the tenth 
(pneumogastric, vagus) cranial nerve is rated as 30 percent 
disabling.  Complete paralysis of the tenth (pneumogastric, 
vagus) cranial nerve is rated as 50 percent disabling.  Id.  A 
Note to Diagnostic Code 8210 provides that the evaluation is 
dependent upon the extent of sensory and motor loss to organs of 
voice, respiration, pharynx, stomach and heart.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
10 percent for his speech impairment.

As noted above, the Veteran was provided VA examinations in 
February and March 2009 where he reported that he underwent an 
osteotomy in 1973 while in-service and has had problems with his 
jaw ever since.  

The February 2009 VA examiner found that the Veteran's cranial 
nerves II through XII were intact and there was no evidence of a 
tenth nerve palsy.  The examiner reported that the Veteran's 
speech was mildly slurred, apparently on a mechanical basis, but 
it was easily understandable.  There was no numbness or 
difficulty swallowing reported.  The VA examiner further reported 
there was no evidence of migraines, tics or choreiform activity.  
The examiner ultimately found that neurologically, the Veteran 
was able to perform his activities of daily living and his usual 
job and there was no effect on employability.  

The March 2009 VA examiner noted that the Veteran has a 
mandibular complete denture which was mobile and limiting speech.  
As noted above, the examiner also referenced that the Veteran was 
going to receive mandibular implants which would be used to 
stabilize his mandibular dentures.  The examiner reported that 
this should take care of the Veteran's issues, implying the 
speech and bite impairments.  As discussed previously, the 
examiner ultimately found the Veteran was employable and 
functioning normally for someone who lost their teeth and wears a 
prosthesis.  

The Board observes that a higher rating is not warranted because 
the competent evidence of record shows that a 10 percent 
evaluation is the most appropriate evaluation.  The issue of 
extraschedular consideration will be discussed below.

The Board will next consider whether any other Diagnostic Codes 
are for application.  However, as discussed below, the Veteran's 
symptoms do not warrant a higher rating under Diagnostic Codes 
8205-8412.  

Diagnostic Codes 8205-8405 are not for application here because 
they relate to the fifth (trigeminal) cranial nerves and the 
degree of sensory manifestation of motor loss.  Diagnostic Codes 
8207-8407 relate to the seventh (facial) cranial nerve, which is 
not reported as having any problems by either the Veteran or the 
VA examiners.  Diagnostic Codes 8209-8409 are applicable only for 
the ninth (glossopharyngeal) cranial nerve which relates to 
sensation of mucous membrane of the pharynx, fauces, and tonsils, 
none of which are at issue here.

Diagnostic Codes 8210-8410 relate to the tenth (pneumogastric, 
vagus) cranial nerve, and the Veteran is properly evaluated under 
8210.  The remaining sections pertain to neuritis and neuralgia, 
neither of which the Veteran has been diagnosed with.

Diagnostic Codes 8211-8411 relate to the eleventh (spinal 
accessory, external branch) cranial nerve and loss of motor 
function of the sternomastoid and trapezius muscles, which is not 
applicable here.  Last, Diagnostic Codes 8212-8412 correspond to 
the twelfth (hypoglossal) cranial nerve which involves motor 
function of the tongue, which is not at issue here.

Upon review of the record, the Board finds that Diagnostic Codes 
8205-8412 do not apply to the Veteran's claim.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 10 percent evaluation.  See 
38 C.F.R. § 4.7.

The Board acknowledges the Veteran's statements that his speech 
impairment warrants an evaluation in excess of 10 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  The lay opinions and observations of the 
Veteran do not constitute competent evidence.  Medical evidence 
determining the extent of cranial nerve impairment is necessary 
for the proper application of the rating criteria.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

In sum, the Board finds that there is no probative evidence of 
record to support an evaluation in excess of 10 percent for the 
Veteran's speech impairment at any time during this appeal 
period.  The preponderance of the evidence is against the 
Veteran's claim for a higher rating.  Consequently, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations, or any, for his bite impairment.  The 
records do show that the Veteran has been seen due to problems 
with his prosthesis not fitting properly.  However, the Veteran 
is service-connected for a bite impairment, as a residual of an 
osteotomy of the mandible, and the records do not show 
hospitalization for the bite impairment.  At the October 2008 
Board hearing, the Veteran reported that, as discussed below, his 
job required him to speak with people.  However, the Veteran has 
not reported that his bite impairment causes interference with 
employment.  The Veteran contends that his bite impairment 
requires him to tear his food into small pieces because he is 
unable to bite it directly.  These symptoms have already been 
contemplated in the assigned ratings and there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

With regard to his speech impairment, the record does not show 
that the Veteran has required frequent hospitalizations for his 
speech impairment.  As noted above, the records show that the 
Veteran has been seen due to problems with his prosthesis.  
However, it has not been reported that the Veteran was 
hospitalized for reasons related to his service-connected speech 
impairment.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  Both 
the February and March 2009 VA examiners noted that the Veteran 
reported speech problems, but neither noted marked interference 
with employment.  To the contrary, both found that the Veteran's 
disabilities did not prevent him from working.  At the October 
2008 Board hearing, the Veteran stated that a large part of his 
job involved speaking with vendors and employees and he gets 
tongue tied and has problems pronouncing certain words.  As noted 
above, these symptoms were already contemplated in the rating 
currently assigned.  There is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.
As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater rating for the 
Veteran's disabilities.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
residuals of an osteotomy, impairment of bite, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of an osteotomy, impairment of speech, is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


